                 IN THE UNITED STATES DISTRICT COURT

              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                       1:20C1(32) 9 1

                  V.


CHARLES AGEE ATKINS                            PLEA AGREEMENT


      NOW COMES, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and the defendant, CHARLES AGEE ATKINS, in his own person and through

his attorneys, Caroline Ciraolo, Niles Elber, and Douglas Kingsbery, and state

as follows:

      1. The defendant, CHARLES AGEE ATKINS, is presently charged in

a Bill of Information in case number 1:20CR         -1, which charges hini in

Count One with a violation of Title 26, United States Code, Section 7206(1),

filing a false tax return; and which charges him in Count Two with a violation

of Title 18, United States Code, Section 922(g)(1), felon in possession of

a firearm.

      2. The defendant, CHARLES AGEE ATKINS, will enter a voluntary

plea of guilty to Counts One and Two of the Information herein. The nature

of these charges and the elements of these charges, which must be proved by




     Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 1 of 14
the United States beyond a reasonable doubt before the defendant can be found

guilty thereof, have been explained to him by his attorneys.

            a.    The defendant, CHARLES AGEE ATKINS, understands

that the maximum terra of imprisonment provided by law for Count One of the

Information herein is not more than three years, and the maximum fine for

Count One of the Information herein is $250,000.         If any person derived

pecuniary gain from the offense, or if the offense resulted in pecuniary loss to

a person other than the defendant, CHARLES AGEE ATKINS, the defendant

may, in the alternative, be fined not more than the greater of twice the gross

gain or twice the gross loss unless the Court determines that imposition of a

fine in this manner would unduly complicate or prolong the sentencing process.

The fine provisions are subject to the provisions of Title 18, United States Code,

Section 3571, entitled Sentence of Fine.

            b.    The     defendant,    CHARLES       AGEE      ATKINS,      also

understands that the Court may include as a part of the sentence as to Count

One of the Information herein, a requirement that the defendant be placed on

a term of supervised release of not more than one year after imprisonment,

pursuant to Title 18, United States Code, Section 3583.

            c.     The defendant, CHARLES AGEE ATKINS, understands

that as to Count Two of the Information herein, the maximum term of

                                        2




     Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 2 of 14
imprisonment provided by law is not more than ten years, and the maximum

fine for Count Two of the Information is $250,000, or both. If any person

derived pecuniary gain from the offense, or if the offense resulted in peoiniary

loss to a person other than the defendant, CHARLES AGEE ATKINS, the

defendant may, in the alternative, be fined not more than the greater of twice

the gross gain or twice the gross loss unless the Court determines that

imposition of a fine in this manner would unduly complicate or prolong the

sentencing process. The fine provisions are subject to the provisions of Title

18, United States Code, Section 3571, entitled Sentence of Fine.

            d.    The    defendant,    CHARLES        AGEE     ATKINS,      also

understands that as to Count Two of the Information herein, the Court may

include as a part of the sentence a requirement that the defendant be placed

on a term of supervised release of not more than three years after

imprisonment, pursuant to Title 18, United States Code, Section 3583.

            e.    The    defendant,   CHARLES AGEE           ATKINS,     further

understands that upon the acceptance by the Court of a guilty plea to Count

Two of the Information herein, the defendant could be subject to the enhanced

penalty provisions of Title 18, United States Code, Section 924(e)(1) at the time

of sentencing if the defendant has three previous convictions by any court for

a violent felony or a serious drug offense, committed on occasions different from

                                       3




     Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 3 of 14
one another.     If the Court determines that Title 18, United States Code,

Section 924(e)(1) is applicable, the term of imprisonment shall be not less than

fifteen years, nor more than life. In addition, the defendant cannot be placed

on probation or receive a suspended sentence. The defendant, CHARLES

AGEE ATKINS, also understands that the Court may include as a part of the

sentence a requirement that the defendant be placed on a term of supervised

release of not more than five years after imprisonment pursuant to Title 18,

United States Code, Section 3583.

            f.     The defendant,     CHARLES AGEE ATKINS,              further

understands that the sentence to be imposed upon him is within the discretion

of the sentencing Court subject to the statutory maximum and mandatory

minimum penalties set forth above. The sentencing Court is not bound by the

sentencing range prescribed by the United States Sentencing Guidelines.

Nevertheless, the sentencing Court is required to consult the Guidelines and

take them into account when sentencing. In so doing, the sentencing Court

will first calculate, after making the appropriate findings of fact, the

sentencing range prescribed by the Guidelines, and then will consider that

range as well as other relevant factors set forth in the Guidelines and those

factors set forth in Title 18, United States Code, Section 3553(a) before

imposing the sentence.

                                        4




      Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 4 of 14
            g.    The defendant, CHARLES AGEE ATKINS, understands

that if he is not a citizen of the United States that entering a plea of guilty may

have adverse consequences with respect to his immigration status.             The

defendant, CHARLES AGEE ATKINS, nevertheless wishes to enter a

voluntary plea of guilty regardless of any immigration consequences his guilty

plea might entail, even if such consequence might include automatic removal

and possibly permanent exclusion from the United States. The defendant,

CHARLES AGEE ATKINS, further understands that in the event he is a

naturalized citizen, entering a plea of guilty may result in denaturalization

proceedings being instituted against him leading to his removal and possible

permanent exclusion from the United States.

      3.   By voluntarily pleading guilty to Counts One and Two of the

Information herein, the defendant, CHARLES AGEE ATKINS, knowingly

waives and gives up his constitutional rights to plead not guilty, to compel the

United States to prove his guilt beyond a reasonable doubt, not to be compelled

to incriminate himself, to confront and cross-examine the witnesses against

him, to have a jury or judge determine his guilt on the evidence presented, and

other constitutional rights which attend a defendant on trial in a criminal case.




                                         5




     Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 5 of 14
      4. The defendant, CHARLES AGEE ATICINS, is going to plead guilty

to Counts One and Two of the Information herein because he is, in fact, guilty

and not because of any threats or promises.

      5. Pursuant to Rule 11(0(1)(B), the parties agree that they will jointly

recommend that the Court make the following findings and conclusions as to

the United States Sentencing Guidelines ("Sentencing Guidelines"):

            a.    The amount of intended tax loss, including relevant conduct,

was $809,114.75. The Base Offense Level for such a loss is 20 pursuant to

Section 2T4.1(F) of the Sentencing Guidelines.

            b.    It is understood that if the Court determines at the time of

sentencing that the defendant, CHARLES AGEE ATKINS, qualifies for a 2-

point decrease in the offense level under Section 3E1.1(a) of the Sentencing

Guidelines and that the offense level prior to the operation of Section 3E1.1(a)

of the Sentencing Guidelines is 16 or greater, then the United States will

recommend a decrease in the offense level by 1 additional level pursuant to

Section 3E1.1(b) of the Sentencing Guidelines. This portion of the Plea

Agreement is made pursuant to Rule 11(0(1)(B) of the Federal Rules of

Criminal Procedure. The United States, however, will not be required to make

this motion and these recommendations if the defendant: (1) fails or refuses to

make a full, accurate and complete disclosure to the probation office of the

                                       6




      Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 6 of 14
circumstances surrouncing the relevant offense conduct; (2) is found to have

misrepresented facts to the United States prior to entering into this plea

agreement; or (3) commits any misconduct after entering into this plea

agreement, including but not limited to committing a state or federal offense,

violating   any   term   of   release,   or   making   false   statements   or

misrepresentations to any United States entity or official,

            C.    It is agreed that the defendant, CHARLES AGEE ATKINS,

will waive in open court prosecution by Indictment and consent to be charged

in an Information.

            d.    The defendant, CHARLES AGEE ATKINS, understands

and acknowledges that the Court has the authority to impose any sentence

within and up to the statutory maximum authorized by law for the offense

identified in paragraph 1 and that the defendant may not withdraw the plea

solely as a result of the sentence imposed. Furthermore, the defendant,

CHARLES AGEE ATKINS, understands and acknowledges that he may not

withdraw his plea based upon the Court's decision not to accept a sentencing

recommendation made by the defendant, the United States, or a

recommendation made jointly by both the defendant and the United States.

            e.    It is further agreed by and between the United States and

the defendant, CHARLES AGEE ATKINS, that in exchange for the United

                                         7




    Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 7 of 14
States' agreement not to prosecute additional tax-related charges, the

defendant voluntarily and expressly waives the right to appeal his conviction

and sentence, except as stated herein, and the right to collaterally attack his

conviction and sentence in any post-conviction proceeding (including, but not

limited to, motions filed pursuant to Title 28, United States Code, Section

2255 on any ground) excepting the defendant's right to appeal based upon

grounds of (1) ineffective assistance of counsel, (2) prosecutorial misconduct

not known to the defendant at the time of the defendant's guilty plea, (3) a

sentence in excess of the statutory maximum, and (4) a sentence based on an

unconstitutional factor, such as race, religion, national origin, or gender. The

defendant understands that this Plea Agreement does not limit the United

States' right to appeal, but if the United States initiates a direct appeal of the

sentence imposed, the defendant may file a cross-appeal of that same sentence.

      6. The defendant, CHARLES AGEE ATKTNS, agrees to the following

terms concerning restitution:

            a.     The defendant, CHARLES AGEE ATKINS, is working with

the Internal Revenue Service in an effort to reach a civil resolution of all

outstanding income tax liabilities under the terms of a Closing Agreement

and/or Collateral Agreement pursuant to Title 26, United States Code, Section

7122 (hereinafter referred to as "Civil Resolution"). If a Civil Resolution is

                                       8




    Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 8 of 14
achieved by the defendant and the Internal Revenue Service, the defendant

agrees to pay restitution in the amount set forth in the Civil Resolution

pursuant to Title 18, United States Code, Section 3663(a), for Count One. If

no Civil Resolution is achieved prior to sentencing, the defendant agrees to pay

restitution in the amount of $809,114.75.

            b.    The defendant agrees to pay the restitution to the Internal

Revenue Service, the victim of Count One, and to send all restitution payments

to:

            IRS - RACS
            Attn: Mail Stop 6261, Restitution
            333 W. Pershing Ave.
            Kansas City, MO 64108

            c.    The   defendant    agrees     to   provide   notice   and   full

documentation of each payment to the Clerk of the Court in order for the

payment(s) to be properly recorded in the Court's records and applied to the

Order of Restitution.

            d.    The defendant agrees to prepare and submit an accurate and.

complete financial disclosure to the United States Probation. Office following

the entry of this Plea Agreement in accordance with the deadlines established,

and on the forms used, by the United States Probation Office, but no later than

thirty days after the execution of this Plea Agreement. The defendant agrees


                                       9




      Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 9 of 14
to update his financial disclosures to the United States Probation Office within

seven days of any material change to those disclosures. The defendant further

agrees to update this infoimation as requested by the United States Probation

Office prior to the termination of the defendant's supervised release or

probation and such disclosures may be shared with the United States

Attorney's Office, including the Financial Litigation Unit, for any purpose.

The defendant's disclosures shall include co-mingled assets or assets held in

the names of third parties.

            e.     If a Civil Resolution is achieved with the Internal Revenue

Service, the defendant understands that the Internal Revenue Service's ability

to assess additional tax for the periods covered by the Civil Resolution and to

collect the balance of any civil liabilities, including taxes, penalties and

interest owed to the Internal Revenue Service for the time periods covered by

the Civil Resolution will be subject to the terms of the Civil Resolution.

             f.    If a Civil Resolution is not achieved with the Internal

Revenue Service, the defendant understands that nothing in this agreement

or in any judgment, order, release or satisfaction issued in connection with this

agreement shall preclude or restrict the Internal Revenue Service's ability to

collect the balance of any civil liabilities, including taxes, penalties, and



                                        1(




     Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 10 of 14
interest owed to the Internal Revenue Service for the time periods covered by

this agreement or any other time period.

     7. The defendant, CHARLES AGEE ATKINS, agrees that pursuant to

Title 18, United States Code, Section 3613, all monetary penalties, including

restitution imposed by the Court, shall be due immediately upon judgment and

subject to immediate enforcement by the United States.          The defendant

agrees that if the Court imposes a schedule of payments, the schedule of

payments shall be merely a schedule of minimum, payments and shall not be a

limitation on the methods available to the United States to enforce the

judgment.

      8. It is further understood that the United States and the defendant,

CHARLES AGEE ATKINS, reserve the right to bring to the Court's attention

any facts deemed relevant for purposes of sentencing.

      9. The defendant, CHARLES AGEE ATKINS, further understands and

agrees that pursuant to Title 18, United States Code, Section 3013, for any

offense committed on or after October 11, 1996, the defendant shall pay an

assessment to the Court of $100 for each offense to which he is pleading guilty.

Thig payment shall be made at the time of sentencing by cash or money order

made payable to the Clerk      a the   United States District Court.     If the

defendant is indigent and cannot make the special assessment payment at the

                                       11




    Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 11 of 14
tune of sentencing, then the defendant agrees to participate in the Inmate

Financial Responsibility Program for purposes of paying such special

assessment.

     10.    This agreement is effective when signed by the defendant,

CHARLES AGEE ATKINS, his attorney, and an attorney for the United States

of America. The defendant agrees to entry of this plea at the date and time

scheduled by the Court.        If the defendant withdraws from the Plea

Agreement, or commits or attempts to commit any additional federal, state, or

local crimes, or intentionally gives materially false, incomplete, or misleading

testimony or information, or otherwise violates any provision of this

agreement, then:

              a.   The United States will be released from its obligations under

this agreement; and

              b.   Any prosecution, including the prosecution that is the

subject of this agreement, may be premised upon. any information provided, or

statements made, by the defendant, and all such information, statements, and

leads derived therefrom may be used against the defendant. The defendant

waives any right to claim that statements made before or after the date of this

agreement, including the statement of facts attached to this agreement or

adopted by the defendant and any other statements made pursuant to this or

                                       12




     Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 12 of 14
any other agreement with the United States, should be excluded or suppressed.

under Federal Rule of Evidence 410, Federal Rule of Criminal Procedure 11(0,

the Sentencing Guidelines or any other provision of the Constitution or federal

law.

       11.   No agreement, representations, or understandings have been

made between the parties in this case other than those which are explicitly Set

forth in this Plea Agreement, and none will be entered into unless executed in

writing and signed by all the parties.

       This the   S3   day of August, 2020.


MATTHEW G.T. MARTIN
United States Attorney                        CAROLINE CIRAOLO
                                              Attorney for Defendant
                                                               / II


TANNER. KROEG                                 NILES ELBER
Assistant United States Attorney              Attorney for Defendant



TODD ELLI       TOOD                          DOUGI
Assistant Chief                               Attorne for   efenc nt
U.S. DOJ, Tax Division


                                              CHARLES AGENQNS
                                              Defendant



                                         13




    Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 13 of 14
Case 1:20-cr-00332-CCE Document 2 Filed 08/18/20 Page 14 of 14
